Lahtinen, J.
Appeal from an order of the Family *975Court of Clinton County (Lawliss, J.), entered July 3, 2007, which granted petitioner’s application, in a proceeding pursuant to Fámily Ct Act article 10, to extend the supervision of respondent’s children for a period of 12 months.
The order appealed from was modified prior to its expiration, is now expired and has been superceded by a subsequent order extending supervision thus rendering this appeal moot (see Matter of Marcel S., 15 AD3d 808, 809 [2005]; Matter of John I., 6 AD3d 991 [2004], lv denied 3 NY3d 602 [2004]; Matter of Trebor UU, 287 AD2d 830 [2001]).
Spain, J.E, Kane, Malone Jr. and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.